{¶ 17} When appellant entered his plea of guilty and subjected himself to sentencing by the court, he was specifically told by the court, in open court, that the court could impose a "more serious penalty of up to twelve months in prison." When appellant violated his community control, the court imposed an 11-month prison term, a term within the time frame specified by the court at the plea hearing. The original sentencing entry specifies a violation shall lead to a possible prison term of up to 12 months. To hold that appellant somehow did not know the possible punishment he faced for violating community control flies in the face of the evidence of record.
 {¶ 18} I would affirm the decision of the trial court, and, thus, respectfully dissent.